DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

				REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claims 1 and 20 is that the prior art of record does not teach a printer having a first printing control unit which causes the printing head to sequentially print the printing information of an excess portion stored in the storage medium while leaving the printing information of a length indicated by a setting value when a cut request of the roll paper is received on condition that a total sum of lengths in the conveyance direction of pieces of the printing information stored in the storage medium is equal to more than the setting value as argued by applicant (Remarks, page 10, first paragraph and the paragraph bridging pages 12 and 13).  
The primary reason for allowance claim 11 is that the prior art of record does not teach a method of printing having the step of printing sequentially the printing information of an excess portion stored in the storage medium including the limitation “while leaving the printing information of a length indicated by a setting value when a cut request of the roll paper is received on condition that a total sum of lengths in a conveyance direction of pieces of the printing information stored in the storage medium is equal to or more than the setting value” as 
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Itoh and Mitsuhashi et al. disclose art in a printer having a printing head, a cutting unit and a controller for controlling the cutting device, but do not disclose the a first printing control unit which causes the printing head to sequentially print the printing information of an excess portion stored in the storage medium while leaving the printing information of a length indicated by a setting value. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853